UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1914


FIRST CITIZENS BANK & TRUST COMPANY INC.,

                Plaintiff – Appellee,

          and

UNITED STATES DEPARTMENT OF THE TREASURY; BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM, a/k/a Federal Reserve Board,

                Third Party Defendants - Appellees,

          v.

GEORGE N. SPIRAKIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-02895-RBH)


Submitted:   February 22, 2013              Decided:   March 15, 2013


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George N. Spirakis, SPIRAKIS AND HAAR, Myrtle Beach, South
Carolina; Sam G. Stathos, PATRICK & STATHOS, LLC, Surfside
Beach, South Carolina, for Appellant. Stuart F. Delery, Acting
Assistant Attorney General, Mark B. Stern, Jeffrey E. Sandberg,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; William
N. Nettles, United States Attorney, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              George N. Spirakis appeals the district court’s order

dismissing for lack of subject matter jurisdiction his claim

that    the    United     States   Department   of    the    Treasury       and   the

Federal Reserve violated his rights to equal protection and due

process by declining to provide him financial assistance under

the Troubled Asset Relief Program.              We have carefully reviewed

the parties’ briefs and the joint appendix and find no legal or

factual basis to reverse the district court’s conclusion that

Congress has not waived its sovereign immunity with respect to

money damage awards arising from agency action pursuant to the

Emergency      Economic     Stabilization     Act    of     2008,    12     U.S.C.A.

§§ 5201-5261 (West Supp. 2012).             Accordingly, we affirm for the

reasons stated by the district court.                 First Citizens Bank &

Trust Co. v. Spirakis, No. 4:11-cv-02895-RBH (D.S.C. May 30,

2012).        We dispense with oral argument because the facts and

legal    contentions       are   adequately   presented      in     the   materials

before   this     court    and   argument   would    not    aid   the     decisional

process.

                                                                            AFFIRMED




                                        3